United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 14-2640
                       ___________________________

                               Jerome Allen Bargo,

                      lllllllllllllllllllll Plaintiff - Appellant,

                                          v.

  Roy Hobbs, Director, Arkansas Department of Correction; Larry May, Chief
 Deputy Director, Arkansas Department of Correction; Wendy Kelley, Assistant
  Director, Arkansas Department of Correction; Dina Tyler, Assistant Director,
Arkansas Department of Correction; Randy Watson, Warden, Varner Unit, ADC;
  John Doe, Unknown Employees, Arkansas Department of Correction and or
                       Arkansas Board of Corrections,

                    lllllllllllllllllllll Defendants - Appellees.
                                     ____________

                    Appeal from United States District Court
                for the Eastern District of Arkansas - Pine Bluff
                                 ____________

                          Submitted: January 29, 2015
                            Filed: February 6, 2015
                                 [Unpublished]
                                ____________

Before LOKEN, COLLOTON, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.
       Arkansas inmate Jerome Bargo appeals the district court’s1 adverse grant of
summary judgment on his 42 U.S.C. § 1983 claims. Upon consideration of Bargo’s
arguments and de novo review of the record, we conclude that summary judgment
was properly granted. See Mack v. Dillon, 594 F.3d 620, 622 (8th Cir. 2010) (per
curiam) (standard of review). We also conclude that the district court did not abuse
its discretion in denying leave to amend. See Mountain Home Flight Serv., Inc. v.
Baxter Cnty., Ark., 758 F.3d 1038, 1045 (8th Cir. 2014) (standard of review).
Accordingly, the judgment is affirmed. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable H. David Young, United States Magistrate Judge for the Eastern District
of Arkansas

                                        -2-